DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 are pending in the current application and claims 7-20 are withdrawn as directed to non-elected inventions leaving claims 1-6 examined below.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on January 18, 2022 is acknowledged.
Claims 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.

Information Disclosure Statement
An Information Disclosure Statement has not been filed as of the writing of this office action.

Claim Objections
Claims 1 and 5 is objected to because of the following informalities: 
Claim 1 recites the limitation “a photopolymerizable resin of less than 200 mPA.s” would be clearer if it stated the property to which the limitation is referring i.e. viscosity.
Claim 5 recites the limitation  “where in metallic powder”. As the other claims use the term “wherein”, this claim should match the phrasing of the other claims.

Claim Interpretation
Claim 5 recites that the metallic powder is chosen from the group “consisting essentially of” and goes on to list a number of materials. Consisting essentially of is a partially closed phrasing that “limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.”, see MPEP§ 2111.03 (emphasis added). The MPEP further notes that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’”, see MPEP§ 2111.03. As the basic and novel characteristics of the invention and how they relate to the composition are not readily apparent from the specification or claims and applicant has not directed to where in the specification a description of the basic and novel characteristics is found, for the purposes of applying prior art the metallic powder will be treated as open as consistent with MPEP§ 2111.03. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “metallic powder” in line 1. As “a metallic powder” already is recited in claim 1, it is not clear whether this recitation intends to refer back to this powder, refer to some other metallic powder, or some other meaning.

Claim 5 recites the limitations “tungsten carbide” and “tungsten cobalt carbide alloy” in lines 2-3. As a carbide is not a metal it is not clear how these components can be chosen to form “metallic powder”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 6117612 A of Halloran with evidentiary reference to Encyclopedia and Handbook of Materials, Parts, and Finishes (3rd Edition) - Understressing. (pp. 986). (2016) Taylor & Francis. of Schwartz.
As to claim 1, the limitation “A composition for use with a direct light processing apparatus” (emphasis added) is an intended use and does not result in a structural difference in the claimed device, see MPEP 2111.02(II). As such, this preamble does not limit the claimed composition.
Halloran discloses photocurable SLA resins having metal or ceramic particle loadings suitable for the preparation of high quality ceramic and sintered metal parts, while having essentially Newtonian viscosity which is below about 3000 mPa·s (Halloran, col 3, lines 20-25) meeting the claim limitation of the composition having a viscosity of less than 4000 mPa.s. Halloran discloses that the photocurable resin includes one or more photopolymerizable monomer (Halloran, claim 1), meeting the limitation of a photopolymerizable resin. Halloran discloses where the viscosity of the photocurable liquid prior to incorporation of the particles is suitably below 100 mPa.s, preferably below 10 mPa.s (Halloran, col 5, lines 65-67). As the viscosity of the overall fluid is below 100 mPa.s before the inclusion of the powder, the photopolymerizable resin must also display a viscosity of less than 200 mPa.s, thereby meeting the claim limitation. Halloran discloses that the incipient energy is provided by means of a UV laser, and that the photoinitiator is responsive to energy in the ultraviolet region of the spectrum (Halloran, col 6, lines 33-36). As Schwartz shows that ultraviolet radiation is in the wavelength range of 10-380 nm (Schwartz, pg. 986, definition of Ultraviolet Radiation), this demonstrates that Halloran is disclosing a photopolymerizable resin capable of curing when exposed to a light of a 405 nanometer wavelength or less, thereby meeting the claim limitation.
Halloran discloses where the photopolymerizable resin comprises a photoinitiator (Halloran, claim 1). 

As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches a similar viscosity for the finished resin composition and would achieve the necessary depth of cure throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and a composition of 50% metal would display the same viscosity and depth of cure effects as the claimed range. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.

As to claim 3, Halloran discloses where the metal particles have median particle sizes suitable for sintering into sintered metal parts (Halloran, col 5, lines 44-46). Halloran discloses where the suitable particle sizes are 0.05 to 10 μm (Halloran, col 5, lines 47-48), meeting the limitation of being less than 40 microns.

As to claim 4, with respect to where the metallic powder has a particle size between 10 microns and 40 microns, Halloran discloses where the suitable particle sizes are 0.05 to 10 μm (Halloran, col 5, lines 47-48).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that these sizes are suitable for sintering into sintered metal parts (Halloran, col 5, lines 44-46) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.

As to claim 5, it is not clear how tungsten carbide and tungsten cobalt carbide alloy are metallic powders, see 112(b) rejection above. Nevertheless, Halloran discloses a specific example where 50 volume percent stainless steel metal powder was used (Halloran, Example 8, col 11, lines 45-46), thus meeting the claim limitation of a steel metallic powder.

As to claim 6, Halloran discloses where the monomers having photo-reactive groups are acrylamide or acrylate monomers, such as the lower acrylate esters, methacrylates, acrylamides, bisacrylamides, and the like (Halloran, col 5, lines 56-63), meeting the claim limitation of disclosing an acrylic resin. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Halloran with evidentiary reference to Schwartz as applied to claims 1 and 3-6 above, and further in view of US 2002/0176793 A1 of Moussa.
As to claim 2, Halloran discloses a photocurable SLA resins having metal or ceramic particle loadings suitable for the preparation of high quality ceramic and sintered metal parts, (Halloran, col 3, lines 20-25). However, Halloran does not explicitly disclose where the metallic powder has at least 30% by volume of spherical particles.
Moussa relates to a curable metallic paste composition suitable for the formation of three dimensional sintered bodies by rapid prototyping and manufacturing procedures (Moussa, paragraph [0003]). Moussa teaches the volumetric concentration of the metallic powder in the composition according to the invention is preferably greater than about 50% (Moussa, paragraph [0039]). Moussa teaches that the metallic powder preferably includes at least about 30% by volume of spherical particles to allow for the increase of the maximum volumetric 
As Halloran and Moussa both relate to similar types of metal pastes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a metallic powder including at least 30% by volume of spherical particles as taught by Moussa into the composition disclosed by Halloran, thereby increasing of the maximum volumetric concentration of powder in the composition and to favor the densification during sintering (Moussa, paragraph [0039]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733